Title: To Benjamin Franklin from Anthony Wayne, 1 September 1776
From: Wayne, Anthony
To: Franklin, Benjamin


Dear Sir
Tyconderoga 1st. Septr. 1776
It was with the greatest Concern I recd. the Acct. of Liet. Col. Allen’s Resignation. He undoubtedly at that time had his reasons for such a step. Circumstanced as he then was, and some unmerited Injuries recently Offered (as he thought) to his nearest Connections might percipitate him into a measure that strict prudence wou’d not justify. I yet hope it is not too late to Correct the error. Genl. St. Clairs promotion has opened the Door for his Admission to the Command of a Battalion who I know wishes for Nothing more than to see him at their head. He was a young fellow who gave up ease and Affluance for the fatagus and Dangers of a Camp. These he Indured with the fortitude becoming a true and Good Officer.
The share he had in Conducting the Retreat of our Shatter’d Army after the Defeat at three Rivers when left by every other field Officer but him and one more Merits some Attention. I believe his Spirit wou’d not Admit him to ask for any such thing but I am well assured that he wou’d Accept of it and pledge myself for his being a Gentleman and a Soldier who will do honor to his Appointment.
I have nothing new to write you except that we have lately Recd. a Re enforcement of upwards of 4000 men from the Eastward, that St. Clair and myself have Renderd the old french lines much Stronger than ever, that our men have Recoverd health and Spirits, and that we wish for nothing more than an Oppertunity of meeting that thundering son of Mars Burgoyne with all his Mercenaris face to face, when you may rest Assured we shall Produce a Conviction to the World that the sons of America deserve to be free. Interim believe me Dear Sir Your Assured friend and most Obedient Humble Servant
Anty Wayne
 
Notation: 1 Septr. 1776 Doctr. Franklin
